DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 & 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2021.
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, the ‘Related Applications’ of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, recites the limitation "the source and location" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the limitation "the electrodes" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, recites the limitation "the amplitudes of electrogram signals" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, recites the limitation "the patient’s heart" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 20 is allowed.
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040.  The examiner can normally be reached on Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE F LAVERT/Primary Examiner, Art Unit 3792